Title: Thomas Jefferson to Patrick Gibson, 2 July 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello July 2. 19.
          
          Your favor of June 28. is recieved. I had hoped that I had secured in your hands a sum of about 850.D. towards taking up my note of 1000.D. and that the flour to be sent down would secure the deficiency. but I see that the non-arrival of the tobo expected from Bedford, and short sale of the 16.B. flour (netting only 3.94) reduces that sum to 650.D. and the state of our river renders it but too possible that the flour may not be got down in time. I had moreover about 1000.D. here due from two persons. one of these mr T. E. Randolph will set out for Richmond within two or three days, where his resources, as explained to me, appear such as to merit confidence he will be able to pay the sum of 350.D. at least into your hands in time. he knows my anxiety and will spare no exertions. to prevent failure in the mean time if the 400.D. due to me and promised by the other person here can be got, it shall be remitted to you to make up the balance if mr Randolph were to fail. this sudden suspension of all demand for either produce or property has also suspended all payments even from the most solid hands and produces a distress which I have never witnessed before. I defer my departure for Bedford until I can see a certainty of provision for meeting my note. when the 50. Bar. of flour now to go, shall get down, if my note is otherwise provided for, I would wish no more of it to be sacrificed at present prices than may be necessary to cover any draughts I may be obliged to make on you after it shall have gone down. I salute you with great friendship and esteem
          
            Th: Jefferson
          
         